DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
	The following is the Examiner’s reasons for allowance:
Closest art is US patent 10,105,361.  Like in the instant application, the ‘361 patent is directed to administration of a combination of dextromethorphan and bupropion. However the instant claims comprise specific limitations directed to frequency of administration, the amount of dextromethorphan and bupropion and the subject population.  One skilled in the art based on the teaching of ‘361 would not have found it obvious to administer 105mg or 210 mg of bupropion hydrochloride and 45 mg or 90mg of dextromethorphan.  While the instantly claimed ranges are within the scope of ‘361, there is nothing in the art that would guide a skilled practitioner to select the very specific instantly claimed amounts from a large genus disclosed in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEVGENY VALENROD whose telephone number is (571)272-9049.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEVGENY VALENROD/Primary Examiner, Art Unit 1628